In a negligence action to recover damages for personal injury sustained by plaintiff while she was a passenger on a vessel operated and controlled by the defendant, the defendant appeals from an order of the Supreme Court, Kings County, dated October 1, 1962, which denied its motion for summary judgment dismissing the complaint upon the ground that plaintiff failed to commence her action within the one-year limitation specified in the contract of carriage by which the plaintiff’s voyage was purportedly undertaken. The defendant in its brief also requests this court, in the exercise of the power conferred upon it (Civ. Prae. Act, § 562-a), to review the order, dated January 15, 1963, which granted the defendant’s motion for reargument but adhered to the original determination. The court has reviewed such order made upon reargument. Orders of October 1, 1962 and January 15, 1963 affirmed, with one bill of $10 costs and disbursements. In our opinion, the record presents issues of fact which may not be resolved upon a motion for summary judgment. We have neither passed upon nor considered any of the questions of law discussed in the memorandum opinions at Special Term. Beldoek, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.